Exhibit 10.52

FREESCALE SEMICONDUCTOR HOLDINGS

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), between Freescale Semiconductor Holdings I, Ltd., a Bermuda limited
company (the “Company”), and the recipient of the grant (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Freescale Holdings 2006 Management
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants (subject to the
Participant’s execution of the Investors Agreement) to the Participant, on the
terms and conditions hereinafter set forth, units evidencing a right to receive
the number of shares of Common Stock (each a “Share” and collectively, the
“Shares”) indicated in the grant summary in the Freescale equity recordkeeping
system pursuant to the terms and conditions of this Agreement (the “Restricted
Stock Units” or “Restricted Stock Unit Award”).

2. Restrictions and Vesting Period.

(a) Restrictions and Transferability. Except as provided in the Investors
Agreement, the Restricted Stock Unit Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Restricted Stock Unit Award to
heirs or legatees of the Participant shall be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.



--------------------------------------------------------------------------------

(b) Vesting Period. Subject to the Participant’s continued Employment with the
Company, or except as otherwise provided below, the Restricted Stock Unit Award
shall vest with respect to fifty percent (50%) of the Shares initially covered
by the Restricted Stock Unit Award on each of the third and fourth anniversaries
of the Date of Grant. At any time, the portion of the Restricted Stock Unit
Award which has become vested as described above (or pursuant to Sections 2(c)
or 3 below) is hereinafter referred to as the “Vested Portion”.

(c) Accelerated Vesting upon a Change of Control. Notwithstanding any other
provisions of this Agreement to the contrary, in the event of a Change of
Control, the unvested portion of the Restricted Stock Unit Award shall become
vested for an additional number of Shares where that additional number of Shares
equals the remaining unvested Shares multiplied by the Change of Control Cash
Consideration Fraction. For purposes of this Agreement, “Change of Control Cash
Consideration Fraction” shall mean, with respect to a Change of Control, the
portion of the per Share consideration which is paid in the form of cash,
provided that if the Change of Control Cash Consideration Fraction is .75 or
higher, it shall be deemed to be 1. Notwithstanding the above, in the event the
Participant’s Employment is terminated by the Company or any successor thereto
without Cause or by the Participant for Good Reason, in each case following a
Change of Control, the Restricted Stock Unit Award shall immediately become
fully vested.

(d) Delivery of Shares. Shares of Common Stock shall become deliverable
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) with respect to the Vested Portion of the Restricted Stock Unit
Award immediately upon vest.

(e) No Stockholder Rights. Participant shall have no rights of a stockholder of
the Company with respect to the Restricted Stock Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the date of
issuance of a stock certificate for such Shares. In the event that the Committee
approves an adjustment to the Restricted Stock Unit Award pursuant to Section 7
of the Plan, then in such event, any and all new, substituted or additional
securities to which Participant is entitled by reason of the Restricted Stock
Unit Award shall be immediately subject to the Restrictions and Vesting Period
set forth in Sections 2(a) and (b) above with the same force and effect as the
Restricted Stock Unit Award subject to such Restrictions immediately before such
event.

3. Termination of Employment.

(a) General. If the Participant’s Employment is terminated for any reason, the
Restricted Stock Unit Award shall, to the extent not then vested (after giving
effect to the provisions of Section 2(c) and this Section 3), terminate upon
such termination of Employment.

 

2



--------------------------------------------------------------------------------

(b) For Cause. The Restricted Stock Unit Award (including any Vested Portion
thereof) shall terminate upon the Participant’s termination of Employment for
Cause.

(c) Without Cause or for Good Reason. Upon the Participant’s termination of
Employment without Cause or by the Participant for Good Reason, the Restricted
Stock Unit Award shall become vested as follows: if termination occurs after the
second anniversary of the Date of Grant, for a number of Shares equal to the
number of Shares subject to the Restricted Stock Unit Award (if any) that would
have vested on the next anniversary of the Date of Grant if the Participant had
remained employed until such date (the “Subsequent Tranche”), multiplied by a
fraction, the numerator of which equals the number of days elapsed from the
anniversary of the Date of Grant immediately preceding termination of the
Participant’s Employment through the Participant’s termination of Employment and
the denominator of which equals 365 plus, if so determined in the sole
discretion of the Chief Executive Officer of the Company, the Subsequent
Tranche, if any, subject in all circumstances to the maximum of the total number
of Shares subject to the Restricted Stock Unit Award as of the date of such
termination of Employment. Any portion of the Restricted Stock Unit Award that
is not vested after giving effect to the above provisions of this Section 3(c)
shall terminate immediately effective as of the termination of the Participant’s
Employment.

(d) Death. Upon the Participant’s termination of Employment due to death, the
Restricted Stock Unit Award shall become fully vested.

(e) Disability. Upon the Participant’s termination of Employment due to
Disability, the Restricted Stock Unit Award shall become fully vested.

(f) Retirement. Upon the Participant’s termination of Employment due to
Retirement and solely to the extent so determined by the Company’s Chief
Executive Officer, the Restricted Stock Unit Award shall become vested as
follows: if retirement occurs after the second anniversary of the Date of Grant,
for a number of Shares equal to the Subsequent Tranche multiplied by a fraction,
the numerator of which equals the number of days elapsed from the anniversary of
the Date of Grant immediately preceding termination of Participant’s Employment
through the Participant’s termination of Employment and the denominator of which
equals 365, subject in all circumstances to the maximum of the total number of
Shares subject to the Restricted Stock Unit Award as of the date of such
termination of Employment. Any portion of the Restricted Stock Unit Award that
is not vested after giving effect to the above provisions of this Section 3(f)
shall terminate immediately effective as of the termination of the Participant’s
Employment.

(g) By the Participant Other than due to Disability or Good Reason. If the
Participant’s Employment is terminated on account of a termination of the
Participant’s Employment initiated by the Participant other than due to
Disability or Good Reason, then the unvested portion of the Restricted Stock
Unit Award then held by the Participant shall be automatically forfeited.

 

3



--------------------------------------------------------------------------------

(h) Forfeiture. Notwithstanding anything herein to the contrary, if the
Participant breaches any Restrictive Covenants applicable to the Participant
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) following termination of the Participant’s Employment by the Participant
other than due to Disability or Good Reason, in each case on or after the third
anniversary of the Date of Grant, then (x) any portion of the Restricted Stock
Unit Award that vested during the twelve-month period immediately preceding the
date of termination (the “Preceding Tranche”) shall be automatically forfeited,
(y) any Shares acquired pursuant to the Preceding Tranche shall be subject to
the call option set forth in Section 6 of the Investors Agreement and (z) any
proceeds from the sale of Shares described in preceding clause (y), shall be
immediately repaid to the Company. Notwithstanding anything herein to the
contrary, if the Participant breaches any Restrictive Covenants applicable to
the Participant (including, without limitation, the Restrictive Covenants set
forth in Exhibit A hereto) during the Severance Period (as defined below) then
(x) any Vested Portion then held by the Participant shall be automatically
forfeited, (y) any Shares acquired pursuant to the Restricted Stock Unit Award
shall be subject to the call option set forth in Section 6 of the Investors
Agreement and (z) any proceeds from the sale of Shares described in preceding
clause (y), shall be immediately repaid to the Company. For purposes of this
Agreement “Severance Period” shall mean, in the event of termination of the
Participant’s Employment in circumstances entitling the Participant to severance
under an applicable plan or policy or an individual agreement, and under which
plan, policy or individual agreement the Participant elects to and actually
receives severance, the two-year period immediately following the date of such
termination.

4. Certain Covenants. The Participant hereby agrees and covenants to perform all
of his obligations set forth in Exhibit A hereto (which is incorporated by
reference hereby) and acknowledges that the Participant’s obligations set forth
in Exhibit A constitute a material inducement for the Company’s grant of the
Restricted Stock Unit Award to the Participant, but, as to the Company’s remedy,
subject only to the provisions set forth in subsection (f) of Exhibit A.

5. Share Restrictions, etc. Except as expressly provided herein, the
Participant’s rights hereunder and with respect to Shares received with respect
to the Vested Portion are subject to the restrictions and other provisions
contained in the Investors Agreement.

6. No Right to Continued Employment. The granting of the Restricted Stock Unit
Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the Employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of such Participant.

7. Legend on Certificates. The certificates representing the Shares received by
Participant with respect to the Vested Portion shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

4



--------------------------------------------------------------------------------

8. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Stock Unit
Award or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Stock Unit Award
or any payment or transfer under or with respect to the Restricted Stock Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

9. Securities Laws. The issuance of any Shares hereunder shall be subject to the
Participant making or entering into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

12. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

 

5



--------------------------------------------------------------------------------

13. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 13 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

14. Restricted Stock Unit Award Subject to Plan and Investors Agreement. By
entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan, the Investors Agreement
and the Offering Memorandum for the Plan. The Restricted Stock Unit Award is
subject to the Plan and the Investors Agreement, each as may be amended from
time to time, and the terms and provisions of the Plan and the Investors
Agreement are hereby incorporated herein by reference. By entering into this
Agreement, the Participant hereby authorizes John Torres as the Participant’s
attorney-in-fact and delegates full power and authority to Mr. Torres to enter
into the Investors Agreement on the Participant’s behalf.

15. Section 409A. It is intended that the terms of this Agreement comply with
Section 409A of the Code. If it is determined that the terms of this Agreement
have been structured in a manner that would result in adverse tax treatment
under Section 409A of the Code, the parties agree to cooperate in taking all
reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing Participant’s economic
rights.

16. Acceptance. This Agreement must be accepted by electronic signature of the
Participant in the Freescale equity recordkeeping system.

 

6



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants.

 

  (a) Confidential Information. The Participant shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates (collectively, the
“Affiliated Group”), all secret or confidential information, knowledge or data
relating to the Affiliated Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research or secret data, costs, names of
users or purchasers of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that the
Participant obtains during the Participant’s Employment that is not public
knowledge (other than as a result of the Participant’s violation of this Section
(a)) (“Confidential Information”). The Participant shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Participant’s Employment, except with the prior written consent of the Company,
or as otherwise required by law or legal process or as such disclosure or use
may be required in the course of the Participant performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Participant is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Participant shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Participant shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Participant is required to make the
disclosure, or the Company waives compliance with the provisions hereof, the
Participant shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel in writing (either his or the
Company’s) that he is legally required to so disclose. Upon his termination of
Employment for any reason, the Participant shall promptly return to the Company
all records, files, memoranda, correspondence, notebooks, notes, reports,
customer lists, drawings, plans, documents, and other documents and the like
relating to the business of the Affiliated Group or containing any trade secrets
relating to the Affiliated Group or that the Participant uses, prepares or comes
into contact with during the course of the Participant’s employment with the
Affiliated Group, and all keys, credit cards and passes, and such materials
shall remain the sole property of the Affiliated Group. The Participant agrees
to execute any standard-form confidentiality agreements with the Company that
the Company in the future generally enters into with its senior executives.

 

7



--------------------------------------------------------------------------------

  (b) Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registrable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Participant (alone or jointly
with others) during the Participant’s Employment with the Affiliated Group, and
arising from or relating to such employment or the business of the Affiliated
Group (whether during business hours or otherwise, and whether on the premises
of using the facilities or materials of the Affiliated Group or otherwise). The
Participant shall promptly and fully disclose to the Affiliated Group and to no
one else all Developments, and hereby assigns to the Affiliated Group without
further compensation all right, title and interest the Participant has or may
have in any Developments, and all patents, copyrights, or other intellectual
property rights relating thereto, and agrees that the Participant has not
acquired and shall not acquire any rights during the course of his employment
with the Affiliated Group or thereafter with respect to any Developments.

 

  (c) Non-Recruitment of Affiliated Group Employees. The Participant shall not,
at any time during the Nonsolicitation Restricted Period (as defined below),
without the prior written consent of the Affiliated Group, directly or
indirectly, solicit, recruit, or employ (whether as an employee, officer, agent,
consultant or independent contractor) any person who is or was at any time
during the previous 12 months, an employee, representative, officer or director
of any member of the Affiliated Group. Further, during the Nonsolicitation
Restricted Period, the Participant shall not take any action that could
reasonably be expected to have the effect of directly encouraging or inducing
any person to cease their relationship with any member of the Affiliated Group
for any reason. A general employment advertisement by an entity of which the
Participant is a part will not constitute solicitation or recruitment. The
“Nonsolicitation Restricted Period” shall mean the period from the Date of Grant
through the second anniversary of the Participant’s termination of Employment.

 

8



--------------------------------------------------------------------------------

  (d) Non-Competition – Solicitation of Business. During the Noncompetition
Restricted Period (as defined below), the Participant shall not, either directly
or indirectly, compete with the business of the Affiliated Group by (i) becoming
an officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as a less than 3-percent shareholder of a publicly traded
corporation or as a less than 5-percent shareholder of a corporation that is not
publicly traded) in any Competitive Business (as defined below), or
(ii) soliciting, servicing, or accepting the business of (A) any active customer
of any member of the Affiliated Group, or (B) any person or entity who is or was
at any time during the previous twelve months a customer of any member of the
Affiliated Group, provided that such business is competitive with any
significant business of any member of the Affiliated Group. “Competitive
Business” shall mean any person or entity (including any joint venture,
partnership, firm, corporation, or limited liability company) that conducts a
business that is competitive with any significant business of the Affiliated
Group as of the date of termination (or any significant business that is being
actively pursued as of the date of termination by the Affiliated Group). The
“Noncompetition Restricted Period” shall mean the period from the Date of Grant
through the second anniversary of the date of termination of the Participant’s
Employment.

 

  (e) Assistance. The Participant agrees that during and after his employment by
the Affiliated Group, upon request by the Company, the Participant will assist
the Affiliated Group in the defense of any claims, or potential claims that may
be made or threatened to be made against any member of the Affiliated Group in
any action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Participant’s Employment or the period of the Participant’s Employment by
the Affiliated Group. The Participant agrees, unless precluded by law, to
promptly inform the Company if the Participant is asked to participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims. The Participant also agrees, unless precluded by law, to promptly inform
the Company if the Participant is asked to assist in any investigation (whether
governmental or otherwise) of any member of the Affiliated Group (or their
actions), regardless of whether a lawsuit has then been filed against any member
of the Affiliated Group with respect to such investigation. The Company agrees
to reimburse the Participant for all of the Participant’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys’ fees and shall pay a reasonable per diem fee for the
Participant’s service. In addition, the Participant agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Participant in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section (e) shall be
at mutually agreed to and convenient times.

 

9



--------------------------------------------------------------------------------

  (f) Remedies. The Participant acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Participant further acknowledges and agrees that
the Participant’s breach of the provisions of this Exhibit A will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Plan, the Agreement and the Investors Agreement, are
reasonable remedies in the event the Participant commits any such breach or
threatens to commit any breach and such forfeiture shall be the Affiliated
Group’s sole remedy with respect to such breach or threatened breach. If any of
the provisions of this Exhibit A are determined to be wholly or partially
unenforceable, the Participant hereby agrees that Exhibit A or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Exhibit A are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Affiliated Group’s right to enforce any such
covenant in any other jurisdiction.

 

10